Exhibit 99.2 UNAUDITED PRO FORMA FINANCIAL INFORMATION On June1, 2012, Ixia, a California corporation (“Ixia”), completed its acquisition of Anue Systems, Inc., a Delaware corporation (“Anue”), pursuant to the terms of an Agreement and Plan of Merger dated as of May 4, 2012 (the “Merger Agreement”) by and among Ixia, Anue, Emily Acquisition Corp., a Delaware corporation and a wholly owned subsidiary of Ixia (“Purchaser”), and Alexander Pepe, as the initial representative of the holders of Anue’s formerly outstanding common stock and options and warrants to purchase common stock. Anue is a provider of network visibility and test solutions. At the closing, Ixia paid total cash consideration of approximately $151.9 million, which amount is subject to a post-closing adjustment based on Anue’s final net working capital. Ixia used cash on hand to fund the consummation of the acquisition. The following unaudited pro forma condensed combined financial statements reflect the acquisition of Anue using the acquisition method of accounting. The pro forma adjustments are based upon available information and assumptions that Ixia believes are reasonable. The pro forma adjustments are preliminary and have been prepared to illustrate the estimated effect of the acquisition. Final adjustments may differ from the pro forma adjustments presented herein. The unaudited pro forma condensed combined financial statements do not include any pro forma adjustments relating to costs of integration that the combined companies may incur as such adjustments would be forward-looking. The unaudited pro forma condensed combined balance sheet as of March 31, 2012 is presented as if our acquisition of Anue had occurred on March 31, 2012. The unaudited pro forma condensed combined consolidated statements of operations for the year ended December31, 2011 and the three months ended March 31, 2012 illustrate the effect of the acquisition of Anue as if it had occurred on January1, 2011. The historical consolidated financial information has been adjusted to give effect to pro forma events that are (i)directly attributable to the acquisition, (ii)factually supportable, and (iii)with respect to the statements of operations, expected to have a continuing impact on the combined results of the companies. The assumptions used to prepare the pro forma financial information are contained in the notes to the unaudited pro forma condensed combined financial statements, and such assumptions should be reviewed in their entirety. The unaudited pro forma condensed combined financial statements have been developed from and should be read in conjunction with (i) the historical audited financial statements and notes thereto of Ixia contained in its Annual Report on Form 10-K for the year ended December 31, 2011, (ii) the historical unaudited financial statements and notes thereto of Ixia contained in its Quarterly Report on Form 10-Q for the quarter ended March 31, 2012, and (iii) Anue’s consolidated financial statements and accompanying notes included in Exhibit 99.1 to this Current Report on Form 8-K/A. These unaudited pro forma condensed combined financial statements are prepared by management for informational purposes only in accordance with Article11 of RegulationS-X and are not necessarily indicative of future results or of actual results that would have been achieved had the acquisition been consummated as of the dates presented, and should not be taken as representative of future consolidated operating results or consolidated financial position of Ixia. The unaudited pro forma condensed combined financial statements do not reflect any operating efficiencies and/or cost savings that Ixia may achieve, or any additional expenses that it may incur, with respect to the combined companies. The acquisition of Anue has been accounted for under the acquisition method of accounting in accordance with U.S. GAAP. Accordingly, the aggregate consideration of $151.9 million (subject to certain post-closing adjustments) paid to Anue, has been allocated on a preliminary basis to assets acquired and net liabilities assumed in connection with the acquisition based on their estimated fair values as of the completion of the acquisition. These allocations reflect preliminary estimates that were available at the time of the preparation of this Current Report on Form 8-K/A.The preliminary purchase price allocation is subject to adjustment, pending the receipt of certain information, such as the final net working capital computation and the final tax attributes that will be finalized upon the filing of certain pre-acquisition tax returns. 1 IXIA Unaudited Pro Forma Condensed Combined Consolidated Balance Sheet As of March 31, 2012 (in thousands) Historical Ixia Anue March 31, 2012 March 31, 2012 Pro forma Adjustments Pro forma Combined Assets Current assets: Cash and cash equivalents $ $ $ ) (A) $ Short-term investments in marketable securities — ) (A) Accounts receivable, net — Inventories — Deferred income taxes — ) (B) — Prepaid expenses and other current assets (B) Total current assets ) Investments in marketable securities — ) (A) Property and equipment, net — Intangible assets, net (C) Goodwill — (D) Other assets 95 — Total assets $ $ $ ) $ Liabilities and Shareholders’ Equity Current liabilities: Accounts payable $ $ $ — $ Accrued expenses — Deferred revenues ) (E) Income taxes payable ) (B) Total current liabilities ) Deferred revenues ) (E) Other liabilities ) (B) Convertible senior notes — — Total liabilities ) Shareholders’ equity: Common stock 12 ) (F) Additional paid-in capital ) (F) Stockholder notes receivable — ) (F) — Retained earnings (F) Accumulated other comprehensive income (loss) (3
